Citation Nr: 0416409	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-17 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a monthly payment of compensation benefits in 
the amount of $2969, retroactive to January 1, 1989.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel





INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1945 and from August 1946 to September 1953.

By decision dated in February 2002, the Board of Veterans' 
Appeals (Board) granted the veteran's claim for special 
monthly compensation pursuant to 38 U.S.C.A. § 1114(m) (West 
2002).  In a rating action dated later that month, the 
Regional Office (RO) effectuated the Board's decision, and 
granted special monthly compensation under this provision, 
effective December 8, 1988.  The RO advised the veteran of 
the specific monthly payments, commencing January 1, 1989.  
The veteran has disagreed with the monthly rate he was paid.


FINDINGS OF FACT

1.  By rating action dated in February 2002, the veteran was 
awarded compensation benefits at the rate payable under 
38 U.S.C.A. § 1114(m), effective December 8, 1988.

2.  The monthly rates of compensation benefits are 
established by Congress and the VA has no authority to revise 
them.


CONCLUSION OF LAW

A monthly payment of compensation benefits in the amount of 
$2969, retroactive to January 1, 1989 is not warranted.  
38 U.S.C.A. § 1114(m) (West 2002); 38 C.F.R. § 3.21 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  Thus, the Board concludes 
that no further action is necessary under the VCAA.  

The underlying facts in this case are not in dispute.  As 
noted above, the Board granted special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(m) in a February 2002 
decision.  The award was made effective by the RO in a 
February 2002 rating action.  It is noted that special 
monthly compensation based on the need for regular aid and 
attendance was granted effective December 8, 1988, the date 
the veteran's claim for service connection for a bilateral 
eye disability was received.  By letter dated in July 2002, 
the RO informed the veteran of the decision and provided the 
monthly amounts of compensation that he was entitled to 
receive since the inception of the award.  The veteran, 
through his attorney, asserts that he should be paid $2969 
per month since January 1, 1989 since that was the amount 
authorized by Congress at the time the award was granted.  

The term compensation means a monthly payment by the 
Secretary to a veteran because of a service-connected 
disability.  See 38 U.S.C.A. § 101(13) (West 2002).

The monthly rate of compensation for a veteran who has 
suffered blindness in both eyes having only light perception, 
or has suffered blindness in both eyes, rendering such 
veteran so helpless as to be in need of regular aid and 
attendance shall be $2,969.  38 U.S.C.A. § 1114(m) (effective 
December 2001).

The rates of compensation, dependency and indemnity 
compensation for surviving spouses and children, and section 
306 and old-law disability and death pension, are published 
in tabular form in appendix B of the Veterans Benefits 
Administration Manual M21-1 and are to be given the same 
force and effect as if published in the regulations.  
38 C.F.R. § 3.21.

The veteran argues that even though the rates of compensation 
benefits are set by Congress, the VA must pay him for the 
entire period at the rate that was in effect at the time his 
award was authorized.  

The Board notes that similar arguments have been raised to 
the United States Court of Appeals for Veterans Claims 
(Court), and the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), and have been denied.  In 
Sandstrom v. Principi, 16 Vet. App. 481 (2002), the veteran 
was given a retroactive award of special monthly compensation 
based on a finding of clear and unmistakable error in a prior 
decision.  The clear and unmistakable error (CUE) 
determination was made in May 1996.  The determination was 
that the veteran was entitled to a higher rate of special 
monthly compensation from February 1969, thereby allowing for 
a higher rate of payment of special monthly compensation from 
1969 to 1996.  In particular the language of the statute 
involved, 38 U.S.C.A. § 5109A(b), was at issue in deciding 
whether the veteran was entitled to the claimed rate of 
$3,106 per month for the entire time period of his award from 
1969 to 1996.

The wording of the statute is as follows:

For the purposes of authorizing 
benefits, a rating or other 
adjudicative decision that 
constitutes a reversal or revision 
of a prior decision on the grounds 
of clear and unmistakable error has 
the same effect as if the decision 
had been on the date of the prior 
decision.

38 U.S.C.A. § 5109A(b).  

The veteran argued that the words "same effect" meant that 
he should be paid the amount of compensation that he would 
have been paid in 1969, and the succeeding years, in current 
dollars thereby allowing him to realize the cost of living 
increases to offset inflation.  Sandstrom, 16 Vet. App. 483.

The Court said that the veteran was arguing for a payment of 
a cost of living increase for inflation in lieu of an already 
denied request for interest.  The Court further stated that 
the doctrine of sovereign immunity barred payment of either.  
Id. at 485.  The language of the statute in regard to "same 
effect" did not mean that the veteran should be paid from 
1969 in the same amount as allowed for in 1996.

In his concurring opinion, Judge Kramer stated the case 
succinctly when he said that the veteran in Sandstrom was not 
entitled to receive an award based on the higher amount 
($3,104) for each of the months in between 1969 and 1996 
because that amount was not provided for by statute during 
all of those months.  Sandstrom, 16 Vet. App. at 486 (Judge 
Kramer, concurring).  

The veteran appealed to the Federal Circuit.  The Federal 
Circuit affirmed the decision by holding that the Court had 
correctly concluded that the government had not waived its 
sovereign immunity when compensating veterans harmed by the 
government's own CUE.  Sandstrom v. Principi, No. 03-7075, 
(Fed. Cir. Feb. 20, 2004).

In its discussion of the veteran's claim for a retroactive 
payment at the higher rate, the Federal Circuit noted that 
the veteran claimed that his request was for a cost-of-living 
allowance increase rather than interest and that the no-
interest rule should not apply.  The argument was dismissed 
with the Federal Circuit noting that such an argument 
elevated form over function.  Sandstrom, Slip Op. at 7.

Finally, the Federal Circuit rejected an argument not too 
different than the one put forth by the veteran in this case.  
The veteran in Sandstrom argued that he was simply requesting 
payment of the dollar amount written into the version of 
38 U.S.C. § 1114(n) in effect at the time of the clear and 
unmistakable error correction.  The Federal Circuit said that 
this would be "tantamount to reading the statute's 
incorporation of an explicit dollar amount as a waiver of 
sovereign immunity and as an expression of a willingness to 
compensate veterans disadvantaged by a clear and unmistakable 
error in real, rather than nominal dollars."  Id. at 7-8.  
The Federal Circuit stated that the argument failed because 
"§ 1114 does not address the issue of retroactive payments, 
much less provide a clear, explicit waiver of the 
government's sovereign immunity from interest payments 
accruing to retroactive payments."  Id.  

Congress has the prerogative to make changes in the rates of 
compensation, and it has chosen to do so essentially on an 
annual basis during the period involved in this claim.  It is 
significant to observe, however, that the rates of payment 
are amended by Congress as it sees fit and there is no basis 
for the VA to pay an amount not authorized by Congress.  The 
veteran has not asserted that a different award level was 
appropriate or that the monthly amounts that were set forth 
in the July 2002 letter were not correct.  Rather, he claims 
that he should be paid at the rate effective in December 2001 
for the entire duration of his award.  The logic of this 
argument is that the veteran would receive the same monthly 
payment in perpetuity and that he would not obtain the 
benefit of any future increases in his compensation benefits 
that might be authorized by Congress.  Certainly, this is not 
a result that one would seek or that would make any sense.  
Clearly, when the rates are set, they have a specific 
effective date and remain in effect until they are changed.  
Once Congress determines that the rates should be changed, 
only the amount authorized by Congress can be paid for a 
particular time frame.  The veteran cannot receive a higher 
amount under the law than that specifically provided for by 
Congress.  Similarly, he cannot receive payment at a rate not 
authorized during a particular time frame.  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  
Accordingly, the veteran's claim is entirely without merit 
and must be denied.  




ORDER

A monthly payment of compensation benefits in the amount of 
$2969, retroactive to January 1, 1989 is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



